— Judgment unanimously affirmed. Memorandum: We reject defendant’s argument that prosecutorial misconduct on summation deprived him of a fair trial. The statements of which defendant now complains were not so prejudicial as to require reversal, given the strength of the People’s case (see, People v Curley, 159 AD2d 969, 970, lv denied 76 NY2d 733; People v Banks, 124 AD2d 1064, lv denied 69 NY2d 824, cert denied 484 US 834).
The trial court adequately explained the applicable legal principles to the jury (CPL 300.10 [2]). Because this case was relatively uncomplicated and the jury was adequately apprised of defendant’s position, the court’s marshalling of the *929evidence was not necessary to a fair trial (see, People v Patterson, 121 AD2d 406, lv denied 68 NY2d 759). We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Burglary, 3rd Degree.) Present — Denman, P. J., Doerr, Boomer, Pine and Balio, JJ.